Citation Nr: 0007512
Decision Date: 03/21/00	Archive Date: 09/08/00

DOCKET NO. 98-04 133               DATE MAR 21, 2000

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES 

1. Entitlement to a disability evaluation in excess of 10 percent
for chronic, suppurative otitis media. 

2. Entitlement to a compensable disability evaluation for bilateral
hearing loss.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL 

Appellant and his brother, V.M.

ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to March 1946.

The above matters come before the Board of Veterans' Appeals
(Board) on appeal from a September 1997 rating decision of the
Department of Veterans Affairs (VA) St. Petersburg, Florida,
Regional Office (RO), which denied a claim for a disability
evaluation in excess of 10 percent for chronic, suppurative otitis
media, and granted service connection for bilateral hearing loss,
assigning a noncompensable rating for this disability, effective
from March 20, 1997.

A travel board hearing was held on December 10, 1999, in St.
Petersburg, Florida, before the undersigned Member of the Board,
who has been assigned by the Chairman to conduct that hearing and
decide the appeal, pursuant to 38 U.S.C.A. 7102(b) (West 1991). A
transcript of the hearing is of record.

The Board notes that, at the above travel board hearing, the
veteran submitted new and pertinent evidence, in the form of
photocopies of medical records reflecting VA outpatient medical
treatment between May 1997 and June 1999. At that time, he also
waived, in writing, his right to have the RO review this evidence
in the first instance, thus eliminating the need to remand this
case for such action.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
matters on appeal has been obtained and developed by the agency of
original jurisdiction.

2 -

2. The veteran' chronic, suppurative otitis media is currently
inactive. It is not shown that during the pendancy of this claim
that this disability has been manifested by more than occasional
supparation. Aural polyps have not been shown. No complications of
this disability, other than hearing loss, are shown.

3. The veteran's bilateral hearing loss disability is currently
manifested by level III and level II hearing acuity in the right
and left ears, respectively.

CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 10 percent
for the service- connected chronic, suppurative otitis media have
not been met. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.87, Part 4,
Diagnostic Code 6200 (1999).

2. The schedular criteria for a compensable disability evaluation
for the service- connected bilateral hearing loss have not been
met, and such a higher schedular rating is not warranted. 38
U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1, 4.2, 4.7, 4.10, 4.85,
Part 4, Diagnostic Code 6100 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are based upon the average impairment of
earning capacity as determined by VA's Schedule for Rating
Disabilities. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.1, Part 4
(1999) (hereinafter, "the Schedule"). Separate rating codes
identify the various disabilities. In determining the current level
of impairment, the disability must be considered in the context of
the whole recorded history. 38 C.F.R. 4.2 (1999).

An evaluation of the level of disability present also includes
consideration of the functional impairment of the veteran's ability
to engage in ordinary activities, including employment. 38 C.F.R.
4.10 (1999).

3 -

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating; otherwise, the lower rating will be assigned. 38 C.F.R. 4.7
(1999).

First Issue Entitlement to a disability evaluation in excess of 10
percent for chronic, suppurative otitis media:

A review of the evidentiary record reveals that the veteran has
been service- connected for chronic, suppurative otitis media since
October 1949, and that the disability has been rated as 10 percent
disabling under the provisions of Diagnostic Code 6200 of the
Schedule since August 1955, that is, for more than 20 years. 38
C.F.R. 4.87, Part 4, Diagnostic Code 6200 (1999). Insofar as the 10
percent rating has been in effect for more than 20 years, the
rating is protected and cannot be reduced, except upon a showing
that such rating was based on fraud. See, in this regard, 38 C.F.R.
3.951(b) (1999).

The Board notes that the version of Diagnostic Code 6200 of the
Schedule that was in effect when the veteran filed his claim for an
increased rating for this disability in March 1997 provided for a
single, maximum rating of 10 percent during the continuance of the
suppurative process of a service-connected chronic, suppurative
otitis media, and also mandated that this rating was to be combined
with ratings for loss of hearing. See, 38 C.F.R. 4.87a, Part 4,
Diagnostic Code 6200, and its "Note" (1997). Currently, Diagnostic
Code 6200 provides for a maximum rating of 10 percent when a
service-connected chronic suppurative otitis media, mastoiditis or
cholesteatoma (or any combination) is productive of suppuration, or
is manifested by aural polyps. This diagnostic code also mandates
that the rating of hearing impairment, and any complications such
as labyrinthitis, tinnitus, facial nerve paralysis, and bone loss
of skull, are to be evaluated separately. See, 38 C.F.R. 4.87, Part
4, Diagnostic Code 6200, and its "Note" (1999).

- 4 -

As shown above, the changes to Diagnostic Code 6200 have resulted
in essentially no substantive changes affecting the present claim
for an increased rating. Therefore, the Board sees no reason to
remand this issue for additional review and re-adjudication by the
RO, as such action would serve no useful purpose, but would instead
unnecessarily delay a final decision on the veteran's claim for an
increased rating.

On appeal, the veteran contends that he is entitled to a disability
rating in excess of 10 percent for the service-connected chronic,
suppurative otitis media. However, the Board notes that the medical
evidence in the record, which includes the report of a May 1997 VA
audio-ear disease examination and the reports of VA audiological
evaluations that were conducted in May 1997, June 1998 and June
1999, reveals that the schedular criteria for a compensable rating
are not met. There is no evidence that the service-connected otitis
media is currently productive of suppuration, or that it is
manifested by aural polyps. The veteran himself has acknowledged
not having suffered from an ear infection lately and has reported
no ear problems other than hearing loss. See, in this regard, the
transcript of the December 1999 travel board hearing, at pages four
and six.

The 10 percent rating for the veteran's service-connected chronic,
suppurative otitis media is protected at the that level and, in
essence, may not be reduced even if the schedular requirements for
that rating disability are not presently met. This disability is
rated under Diagnostic Code 6200, which provides a maximum
evaluation of 10 percent. Given the apparent quiescence of this
disability, no other Diagnostic Code would provide for a schedular
evaluation for a pertinent analogous disability in excess of that
now in effect. 38 C.F.R. 4.20 (1999).

The Board further notes that the record appears to show that the RO
has not yet considered the question of whether the above matter
should be referred to the Chief Benefits Director or the Director,
Compensation and Pension Service, for the assignment of an extra-
schedular rating under 38 C.F.R. 3.321(b)(1) (1999). This
regulation provides that, to accord justice in an exceptional case
where the schedular standards are found to be inadequate, the field
station is authorized to

5 -

refer the case to the Chief Benefits Director or the Director,
Compensation and Pension Service, for assignment of an extra-
schedular evaluation commensurate with the average earning capacity
impairment. The governing criteria for such an award is a finding
that the case presents such an exceptional or unusual disability
picture with such related factors as marked interference with
employment or frequent periods of hospitalization as to render
impractical the application of the regular schedular standards. 38
C.F.R. 3.321(b)(1) (1999).

The United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1999,
hereinafter referred to as "the Court") has held that, while the
Board is precluded by regulation from assigning an extra-schedular
rating under 38 C.F.R. 3.321(b)(1) in the first instance, the Board
is not precluded from raising this question on its own, and in fact
is obligated to liberally read all documents and oral testimony of
record and identify all potential theories of entitlement to a
benefit under the law and regulations. Floyd v. Brown, 9 Vet. App.
88 (1996). The Court has further held that the Board must address
referral under 38 C.F.R. 3.321(b)(1) only where circumstances are
presented which the Director of VA's Compensation and Pension
Service might consider exceptional or unusual. Shipwash v. Brown,
8 Vet. App. 218, 227 (1995).

Having reviewed the evidentiary record with the above mandates in
mind, the Board is of the opinion that a referral for extra-
schedular consideration at the RO level is not warranted in the
present case, due to the lack of a reasonable basis for further
action on this question. In particular, it is noted that the record
does not reveal that the service-connected chronic, suppurative
otitis media is currently productive of an exceptional or unusual
disability picture with factors including marked interference with
employment or frequent periods of hospitalization, rendering
impractical the application of the regular schedular standards. To
the contrary, the record reveals that this disability is currently
inactive and that the only ear difficulties currently reported by
the veteran are those related to his hearing impairment, for which
he is service-connected and receives adequate compensation, as
thoroughly discussed in the next section.

6 - 

Second Issue Entitlement to a compensable disability evaluation for
bilateral hearing loss:

Initially, the Board finds that, in accordance with 38 U.S.C.A.
5107(a) (West 1991), and Murphy v. Derwinski, 1 Vet. App. 78
(1990), the veteran has presented a well-grounded claim for a
compensable rating for the service-connected bilateral hearing
loss. The facts relevant to this appeal have been properly
developed and VA's obligation to assist the veteran in the
development of his claim (not to be construed, however, as shifting
from the claimant to VA the responsibility to produce necessary
evidence, per 38 C.F.R. 3.159(a) (1999)), has been satisfied. Id.

For VA purposes, a disability due to impaired hearing can be
assigned ratings that range from noncompensable to 100 percent,
based on organic impairment of hearing acuity, as measured by the
results of controlled speech recognition tests, together with the
puretone threshold average, which is defined as the sum of the
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, or cycles
per second, divided by four. This average is used in all cases to
determine the Roman numeral designation for hearing impairment from
Table VI or Vla. See, 38 C.F.R. 4.85(d) and 4.85(h), Tables VI and
Vla (1999).

Table VI, "Numeric Designation of Hearing Impairment Based on
Puretone Threshold Average and Speech Discrimination," is used to
determine a Roman numeral designation (I through XI) for hearing
impairment based on a combination of the percent of speech
discrimination (horizontal rows) and the puretone threshold average
(vertical columns). The Roman numeral designation is located at the
point where the percentage of speech discrimination and puretone
threshold average intersect. See, 38 C.F.R. 4.85(b) (1999).

Table VII, "Percentage Evaluations for Hearing Impairment," is used
to determine the percentage evaluation by combining the Roman
numeral designations for hearing impairment of each ear. The
horizontal rows represent the ear having the 

- 7 -

better hearing and the vertical columns the ear having the poorer
hearing. The percentage evaluation is located at the point where
the row and column intersect. See, 38 C.F.R. 4.85(e) (1999).

A review of the figures in Table VII shows that ratings of 10
percent or more would be warranted only if it were shown that the
better ear has at least level I hearing acuity, with the poorer ear
having at least level X hearing acuity, and also if it were shown
that the poorer ear has at least level IV hearing acuity, with the
better ear having at least level III acuity. Higher combinations of
bilateral hearing impairment would also warrant higher schedular
ratings ranging between 20 and 100 percent. See, in this regard, 38
C.F.R. 4.85(h), Part 4, Table VII (1999).

On appeal, the veteran essentially contends that he is entitled to
a compensable disability evaluation for the service-connected
bilateral hearing loss, as this disability has worsened with the
passage of time.

According to the report of a March 1997 private audiogram that the
veteran submitted when he filed his claim for service connection
for bilateral hearing loss, the veteran had a speech discrimination
level of 100 percent, bilaterally, and the following puretone
thresholds, in decibels:

                              HERTZ 
               500   1000  2000   3000   4000 
RIGHT            55    50    40     50     85 
LEFT             35    25    30     40     50

The puretone threshold averages obtained from the above table, as
calculated by the Board, in accordance with the aforementioned
instructions set forth in 4.85(d), are 56.25db and 36.25db for the
right and left ears, respectively. The above data, when applied to
Table VI of 4.85(h), reveal level I hearing loss for both ears, and
this level, when applied to Table VII of 4.85(h), warrants a
noncompensable rating. 38 C.F.R. 4.85(h), Part 4, Diagnostic Code
6100, Tables VI and VII (1999).

-8-

According to the report of a May 1997 VA audiological evaluation,
the veteran reported a long history of middle ear problems since he
served on active duty, essentially manifested by bilateral hearing
loss, which was worse on the right ear. The subscribing.
audiologist noted that pure tone testing had revealed a bilateral
mixed hearing loss, in the moderate range through 3 kHz, falling
from severe to profound in the higher frequencies in the right ear,
and mild to moderate through 4 kHz, falling to severe in the higher
frequencies in the left ear, but with excellent word recognition
ability, bilaterally. It was noted that the mixed hearing loss was
consistent with the history/information as provided by the veteran,
and the following puretone thresholds were reported, in decibels:

                              HERTZ 
          500     1000     2000     3000     4000 
RIGHT      50       45       40       50       80 
LEFT       30       25       30       35       45

Also according to the above report, the veteran had speech
discrimination levels of 96 and 94 percent in the right and left
ears, respectively. The puretone threshold averages calculated from
the figures in the above table are 53.75db and 33.75db for the
right and left ears, respectively. The above data, when applied to
Table VI of 4.85(h), again reveal level I hearing loss for both
ears, and this level, when applied to Table VII of 4.85(h),
warrants a noncompensable rating. 38 C.F.R. 4.85 (h), Part 4,
Diagnostic Code 6100, Tables VI and VII (1999).

The report of a May 1997 VA audio-ear disease examination reveals
complaints of bilateral hearing loss, worse on the right ear, and
a diagnosis of bilateral sensorineural hearing loss.

According to the report of a June 1998 VA audiological evaluation,
the veteran had recently been issued a set of hearing aids that he
wore daily, with no complaints, and did not report any change in
his hearing thresholds. The subscribing audiologist again noted
that pure tone testing had revealed a bilateral mixed hearing loss
in the moderate range through 3 kHz, falling from severe to
profound in the

-9-

higher frequencies in the right ear, and mild to moderate through
4 kHz, falling to severe in the higher frequencies in the left ear.
She also noted that there was a conductive component present in
both ears and that word recognition ability remained excellent. The
pertinent diagnosis was listed as stable mixed hearing loss,
bilaterally. The audiologist noted that the veteran had been
evaluated by an ear specialist and should continue to seek medical
attention as needed for any signs of infections with his ears. The
following puretone thresholds were reported, in decibels:

                              HERTZ 
          500   1000   2000  3000   4000 
RIGHT      60     45     40    50     80 
LEFT       35     25     30    35     50

Also according to the above report, the veteran had speech
discrimination levels of 94 and 96 percent in the right and left
ears, respectively. The puretone threshold averages calculated from
the figures in the above table are 53.75db and 35db for the right
and left ears, respectively. The above data, when applied to Table
VI of 4.85(h), again reveal level I hearing loss for both ears, and
this level, when applied to Table VII of 4.85(h), warrants a
noncompensable rating. 38 C.F.R. 4.85(h), Part 4, Diagnostic Code
6100, Tables VI and VII (1999).

VA outpatient medical records dated between May 1997 and June 1999
reveal complaints of hearing loss and the fact that the veteran was
fitted with a hearing aid and received orientation regarding its
use.

The most recent of the above VA outpatient medical records, dated
in June 1999, reveals the results of yet another VA audiological
evaluation in the file, which was conducted "to resubmit [a] claim
for an increase in [the rating assigned for] service connection for
hearing loss." This record reveals that the veteran expressed
worsening of his hearing capabilities, bilaterally. On examination,
it was noted that the veteran had "[m]oderate-severe rising to mild
hearing loss at 20OOHz, sloping to a profound loss," and "[s]evere
rising to moderate hearing loss at 10OOHz, sloping

- 10-

to a profound loss." Air-bone gaps were noted for at least one ear,
most likely the left, due to the tympanic perforation. Speech
recognition ability was good, bilaterally, and a tympanogram was
within normal limits for the right ear, with stiff compliance with
large "earcanal" volume for the left ear.

The assessment in the above record reflecting the June 1999 VA
audiological evaluation was listed as asymmetric hearing loss,
worse on the right ear, and the subscribing audiologist expressed
his opinion to the effect that the right ear was more likely than
not a sensorineural hearing loss, that the left ear was more likely
than not a mixed hearing loss, and that the results were worse than
those found in June 1998. The following puretone air conduction
thresholds were reported, in decibels:

                              HERTZ 
          500      1000     2000      3000     4000 
RIGHT      80        50       55        60       85 
LEFT       50        45       35        40       55

Also according to the above report, the veteran had speech
discrimination levels of 88 percent in both ears. The puretone
threshold averages calculated from the figures in the above table
are 62.50db and 43.75db for the right and left ears, respectively.
The above data, when applied to Table VI of 4.85(h), reveal level
III and level 11 hearing loss for the right and left ears,
respectively, and these levels, when applied to Table VII of
4.85(h), still warrant a noncompensable rating. 38 C.F.R. 4.85(h),
Part 4, Diagnostic Code 6100, Tables VI and VII (1999).

As shown above, the evidence in the record reveals that, while the
veteran's hearing impairment has indeed worsened between the time
when he filed his claim for service connection for bilateral
hearing loss in March 1997 and the most recent VA audiological
evaluation of record, the impairment still does not meet the
schedular criteria for a compensable rating, as it has not been
shown that the better ear has at least level I hearing acuity, with
the poorer ear having at least level X hearing

-11-

acuity, or that the poorer ear has at least level IV hearing
acuity, with the better ear having at least level III acuity.

In view of the above, the Board concludes that the schedular
criteria for a compensable disability evaluation for the service-
connected bilateral hearing loss have not been met, and that such
a higher schedular rating is thus not warranted.

The Board also notes that, according to a recent decision of the
Court, because this appeal ensues from the veteran's disagreement
with the rating assigned in connection with his original claim for
service connection, the potential for the assignment of separate,
or "staged," ratings for separate periods of time, based on the
facts found, must be considered. Fenderson v. West, 12 Vet. App.
119 (1999). In this case, the RO has not assigned, nor considered
the potential for, separate staged ratings for the veteran's
service-connected hearing loss. A remand to have the RO consider
the question of the potential entitlement to "staged" ratings is
not necessary because, as thoroughly shown and discussed above, the
record does not show that the service-connected bilateral hearing
loss has been severe enough as to warrant a compensable rating at
any time between the date when the veteran filed his original claim
for service connection and the present time, which essentially
means that the veteran was not prejudiced by the RO's failure to
consider this particular aspect of the appealed claim for an
increased rating.

The Board also notes that, in addition to the aforementioned
changes to the provisions of Diagnostic Code 6200 of the Schedule,
the entire section of the Schedule addressing the evaluation of
service-connected hearing impairment, which are codified at 38
C.F.R. 4.85 through 4.87, was amended after the veteran submitted
his claim for service connection for bilateral hearing loss and an
increased rating for chronic, suppurative otitis media in March
1997. Insofar as these amendments resulted in essentially no
substantive changes affecting the present claim for an increased
rating for the service-connected bilateral hearing loss, the Board
sees no reason to remand this issue for additional review and re-
adjudication by the RO, as such action would serve no useful
purpose, but would

- 12 - 

instead unnecessarily delay a final decision on the veteran's claim
for an increased rating.

Finally, the Board notes that the record appears to show that the
RO has not yet considered the question of whether this matter
should be referred to the Chief Benefits Director or the Director,
Compensation and Pension Service, for the assignment of an extra-
schedular rating under 38 C.F.R. 3.321(b)(1) (1999), the criteria
for which were explained earlier in this decision. The Board has
carefully reviewed the evidentiary record and is again of the
opinion that a referral for extra- schedular consideration is not
warranted in the present case, due to the lack of a reasonable
basis for further action on this question. In particular, it is
noted that the record does not reveal that the service-connected
bilateral hearing loss is currently productive of an exceptional or
unusual disability picture with related factors as marked
interference with employment or frequent periods of
hospitalization, rendering impractical the application of the
regular schedular standards. To the contrary, the record reveals
that the disability is currently being satisfactorily treated with
hearing aids and with counseling on the appropriate use of such
devices.

ORDER

A disability evaluation in excess of 10 percent for the service-
connected chronic, suppurative otitis media is denied.

A compensable disability evaluation for the service-connected
bilateral hearing loss is denied.

STEVEN L. KELLER 
Member, Board of Veterans' Appeals

13 - 


